Opinion issued August 12, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-07-01120-CR
———————————
Martin FelipE Czerny, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 179th District Court 
Harris County, Texas

Trial Court Case No.  1142370
 

 
MEMORANDUM OPINION
          Appellant was convicted of the offense of sexual assault of
a child in trial court cause number 1093888 and sentenced to confinement for
three years.  Appellant appealed his
conviction and the appeal was assigned to this Court as appellate number
01-07-00928-CR.  Appellant then filed a
writ of habeas corpus requesting that the trial court set an appeal bond. The
writ of habeas corpus was assigned trial court cause number 1142370.   The trial court conducted a hearing on the
writ and denied the requested relief. 
Appellant gave notice of appeal.
          The appeal of the trial court’s denial of appellant’s writ
was assigned to this Court as appellate number 01-07-01120-CR.   We first abated this appeal because the
reporter’s record for the writ hearing was not timely filed.  The appeal was reinstated after the reporter’s
record was filed.  Our order of
reinstatement notified the parties that appellant’s brief was due on January
11, 2010. 
          On February 2, 2010, the Clerk of this Court notified the
parties that appellant’s brief was past due. 
Because we did not receive a response to the past due brief notice, we
issued a second order of abatement on April 9, 2010.  Our April 9th abatement order requested that
the trial court conduct a hearing to determine whether or not appellant desired
to pursue this appeal, and whether or not appellant’s retained counsel, George
O. Jacobs, had abandoned the appeal.  We
have not received a response to our second order of abatement.   We order the appeal reinstated.
          On May 13, 2010, this Court issued an opinion affirming the
trial court’s judgment of conviction in cause number 1093888.  Czerny v. State, No. 01-07-01120-CR
(Tex. App.CHouston [1st Dist.]  May 13, 2010, no pet.).  Our mandate issued on July 29, 2010.  We note that records of the Harris County
Justice Information System reflect that appellant has served his sentence in
the underlying conviction and has been released from custody. The appeal of the
denial of an appeal bond is now moot. Martinez
v. State, 826 S.W.2d 620 (Tex. Crim. App. App. 1992);  Bennet
v. State, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist] 1991, no writ)
(referring to the “longstanding rule in Texas regarding habeas corpus is that ‘where
the premise of a habeas corpus is destroyed by subsequent developments, the
legal issues raised thereunder are rendered moot.’”).
          Accordingly, we dismiss the appeal of trial court cause
number 1142370 as moot.
          It is so ordered.
Per curiam
Panel consists of Justices Keyes, Hanks, and
Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).